 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                 Case No. 19-343 MAT

10          v.                                             DETENTION ORDER

11   PARK QUAN,

12                              Defendant.

13

14   Offenses charged:

15          Count 1:        Felon in Possession of a Firearm in violation of 18 U.S.C. §§ 922(g)(1)
                            and 924(a)(2)
16
     Date of Detention Hearing: August 1, 2019
17          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
18   based upon the reasons for detention hereafter set forth, finds:

19           FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

20          1.      Defendant’s criminal history includes charges such as theft of military weapons,

21                  conspiring to make firearms, felon in possession of explosives, an allegation of

22                  murder for hire, and possession of an unregistered machine gun and silencer.

23          2.      When the Defendant’s residence was searched, agents found more than a dozen




     DETENTION ORDER - 1
 1               firearms including several assault rifles, a sniper rifle, hand guns, bump stocks,

 2               and flare launchers.

 3         3.    The Court finds that Defendant poses a risk of danger to the community due to his

 4               ability to obtain and stockpile weapons as well as his history of firearm charges,

 5               one of which involved the attempted harm of another. There does not appear to be

 6               any condition or combination of conditions that will reasonably assure the

 7               Defendant’s appearance at future court hearings while addressing the danger to

 8               other persons or the community.

 9         IT IS THEREFORE ORDERED:

10         (1)   Defendant shall be detained pending trial, and committed to the custody of the

11               Attorney General for confinement in a correction facility separate, to the extent

12               practicable, from persons awaiting or serving sentences or being held in custody

13               pending appeal;

14         (2)   Defendant shall be afforded reasonable opportunity for private consultation with

15               counsel;

16         (3)   On order of a court of the United States or on request of an attorney for the

17               government, the person in charge of the corrections facility in which defendant is

18               confined shall deliver the defendant to a United States Marshal for the purpose of

19               an appearance in connection with a court proceeding; and

20         (4)   The Clerk shall direct copies of this Order to counsel for the United States, to

21               counsel for the defendant, to the United States Marshal, and to the United States

22   \\

23   \\




     DETENTION ORDER - 2
 1               Pretrial Services Officer.

 2         DATED this 1st day of August, 2019.

 3


                                                 A
 4

 5                                               MICHELLE L. PETERSON
                                                 United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     DETENTION ORDER - 3
